ORDER

PER CURIAM.
Rodney Parker (“Defendant”) was convicted by a jury of first degree assault, § 565.050 RSMo 1986, and armed criminal action, § 571.015 RSMo 1986. Defendant was sentenced to consecutive terms of ten years and three years, respectively. In his appeal, Defendant contends that the tidal court erred in sustaining the prosecution’s hearsay objection to testimony offered by two witnesses for the defense. We disagree. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).